(Multicurrency-Cross Border)

 

 

ISDA®

International Swaps and Derivatives Association, Inc.

MASTER AGREEMENT

 

dated as of February 21, 2018

EDF Energy Services, LLC

and

Summer Energy Northeast, LLC

(formerly: REP Energy, LLC)

(“Party A”)

 

(“Party B”)

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will
be governed by this Master Agreement, which includes the schedule (the
“Schedule”), and the documents
and other confirming evidence (each a “Confirmation”) exchanged between the
parties confirming those
Transactions.

Accordingly, the parties agree as follows:

1.Interpretation 

(a)Definitions.  The terms defined in Section 14 and in the Schedule will have
the meanings therein
specified for the purpose of this Master Agreement. 

(b)Inconsistency.  In the event of any inconsistency between the provisions of
the Schedule and the
other provisions of this Master Agreement, the Schedule will prevail.  In the
event of any inconsistency
between the provisions of any Confirmation and this Master Agreement (including
the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction. 

(c)Single Agreement.  All Transactions are entered into in reliance on the fact
that this Master
Agreement and all Confirmations form a single agreement between the parties
(collectively referred to as
this “Agreement”), and the parties would not otherwise enter into any
Transactions. 

2.Obligations 

(a)General Conditions. 

(i)Each party will make each payment or delivery specified in each Confirmation
to be made by
it, subject to the other provisions of this Agreement. 

(ii)Payments under this Agreement will be made on the due date for value on that
date in the place
of the account specified in the relevant Confirmation or otherwise pursuant to
this Agreement, in
freely transferable funds and in the manner customary for payments in the
required currency.  Where
settlement is by delivery (that is, other than by payment), such delivery will
be made for receipt on
the due date in the manner customary for the relevant obligation unless
otherwise specified in the
relevant Confirmation or elsewhere in this Agreement. 

(iii)Each obligation of each party under Section 2(a)(i) is subject to (l) the
condition precedent
that no Event of Default or Potential Event of Default with respect to the other
party has occurred
and is continuing, (2) the condition precedent that no Early Termination Date in
respect of the
 

--------------------------------------------------------------------------------

1ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

relevant Transaction has occurred or been effectively designated and (3) each
other applicable
condition precedent specified in this Agreement.

(b)Change of Account.  Either party may change its account for receiving a
payment or delivery by
giving notice to the other party at least five Local Business Days prior to the
scheduled date for the payment
or delivery to which such change applies unless such other party gives timely
notice of a reasonable
objection to such change. 

(c)Netting.  If on any date amounts would otherwise be payable: 

(i)in the same currency; and 

(ii)in respect of the same Transaction,  

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount
will be automatically satisfied and discharged and, if the aggregate amount that
would otherwise have been
payable by one party exceeds the aggregate amount that would otherwise have been
payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been
payable to pay to the other party the excess of the larger aggregate amount over
the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect
of all amounts payable on the same date in the same currency in respect of such
Transactions, regardless of
whether such amounts are payable in respect of the same Transaction.  The
election may be made in the
Schedule or a Confirmation by specifying that subparagraph (ii) above will not
apply to the Transactions
identified as being subject to the election, together with the starting date (in
which case subparagraph (ii)
above will not, or will cease to, apply to such Transactions from such date).
 This election may be made
separately for different groups of Transactions and will apply separately to
each pairing of Offices through
which the parties make and receive payments or deliveries.

(d)Deduction or Withholding for Tax. 

(i)Gross-Up.  All payments under this Agreement will be made without any
deduction or
withholding for or on account of any Tax unless such deduction or withholding is
required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, then in
effect.  If a party is so required to deduct or withhold, then that party (“X”)
will:-- 

(1)promptly notify the other party (“Y”) of such requirement; 

(2)pay to the relevant authorities the full amount required to be deducted or
withheld
(including the full amount required to be deducted or withheld from any
additional amount
paid by X to Y under this Section 2(d)) promptly upon the earlier of determining
that such
deduction or withholding is required or receiving notice that such amount has
been assessed
against Y; 

(3)promptly forward to Y an official receipt (or a certified copy), or other
documentation
reasonably acceptable to Y, evidencing such payment to such authorities; and 

(4)if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is
otherwise entitled under this Agreement, such additional amount as is necessary
to ensure that
the net amount actually received by Y (free and clear of Indemnifiable Taxes,
whether assessed
against X or Y) will equal the full amount Y would have received had no such
deduction or
withholding been required.  However, X will not be required to pay any
additional amount to Y to
the extent that it would not be required to be paid but for: 

(A)the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or 

(B)the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and
true unless such failure would not have occurred but for (I) any action taken by
a taxing
authority, or brought in a court of competent jurisdiction, on or after the date
on which a
 

--------------------------------------------------------------------------------

2ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Transaction is entered into (regardless of whether such action is taken or
brought with
respect to a party to this Agreement) or (II) a Change in Tax Law.

(ii)Liability.  If:-- 

(1)X is required by any applicable law, as modified by the practice of any
relevant
governmental revenue authority, to make any deduction or withholding in respect
of which X
would not be required to pay an additional amount to Y under Section
2(d)(i)(4); 

(2)X does not so deduct or withhold; and 

(3)a liability resulting from such Tax is assessed directly against X,  

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y
will promptly pay to X the amount of such liability (including any related
liability for interest, but
including any related liability for penalties only if Y has failed to comply
with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e)Default Interest; Other Amounts.  Prior to the occurrence or effective
designation of an Early
Termination Date in respect of the relevant Transaction, a party that defaults
in the performance of any
payment obligation will, to the extent permitted by law and subject to Section
6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency
as such overdue amount, for the period from (and including) the original due
date for payment to (but
excluding) the date of actual payment, at the Default Rate.  Such interest will
be calculated on the basis of
daily compounding and the actual number of days elapsed.  If, prior to the
occurrence or effective designation
of an Early Termination Date in respect of the relevant Transaction, a party
defaults in the performance of
any obligation required to be settled by delivery, it will compensate the other
party on demand if and to the
extent provided for in the relevant Confirmation or elsewhere in this
Agreement. 

3.Representations 

Each party represents to the other party (which representations will be deemed
to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at
all times until the termination of this Agreement) that:

(a)Basic Representations. 

(i)Status.  It is duly organized and validly existing under the laws of the
jurisdiction of its
organization or incorporation and, if relevant under such laws, in good
standing; 

(ii)Powers.  It has the power to execute this Agreement and any other
documentation relating to
this Agreement to which it is a party, to deliver this Agreement and any other
documentation relating
to this Agreement that it is required by this Agreement to deliver and to
perform its obligations
under this Agreement and any obligations it has under any Credit Support
Document to which it is
a party and has taken all necessary action to authorize such execution, delivery
and performance; 

(iii)No Violation or Conflict.  Such execution, delivery and performance do not
violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment
of any court or other agency of government applicable to it or any of its assets
or any contractual
restriction binding on or affecting it or any of its assets; 

(iv)Consents.  All governmental and other consents that are required to have
been obtained by it
with respect to this Agreement or any Credit Support Document to which it is a
party have been
obtained and are in full force and effect and all conditions of any such
consents have been complied
with; and 

(v)Obligations Binding.  Its obligations under this Agreement and any Credit
Support Document
to which it is a party constitute its legal, valid and binding obligations,
enforceable in accordance
with their respective terms (subject to applicable bankruptcy, reorganization,
insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to
 

--------------------------------------------------------------------------------

3ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

equitable principles of general application (regardless of whether enforcement
is sought in a
proceeding in equity or at law)).

(b)Absence of Certain Events.  No Event of Default or Potential Event of Default
or, to its knowledge,
Termination Event with respect to it has occurred and is continuing and no such
event or circumstance would
occur as a result of its entering into or performing its obligations under this
Agreement or any Credit Support
Document to which it is a party. 

(c)Absence of Litigation.  There is not pending or, to its knowledge, threatened
against it or any of its
Affiliates any action, suit or proceeding at law or in equity or before any
court, tribunal, governmental body,
agency or official or any arbitrator that is likely to affect the legality,
validity or enforceability against it of
this Agreement or any Credit Support Document to which it is a party or its
ability to perform its obligations
under this Agreement or such Credit Support Document. 

(d)Accuracy of Specified Information.  All applicable information that is
furnished in writing by or
on behalf of it to the other party and is identified for the purpose of this
Section 3(d) in the Schedule is, as of
the date of the information, true, accurate and complete in every material
respect. 

(e)Payer Tax Representation.  Each representation specified in the Schedule as
being made by it for
the purpose of this Section 3(e) is accurate and true. 

(f)Payee Tax Representations.  Each representation specified in the Schedule as
being made by it for
the purpose of this Section 3(f) is accurate and true. 

4.Agreements 

Each party agrees with the other that, so long as either party has or may have
any obligation under this
Agreement or under any Credit Support Document to which it is a party:--

(a)Furnish Specified Information.  It will deliver to the other party or, in
certain cases under
subparagraph (iii) below, to such government or taxing authority as the other
party reasonably directs:-- 

(i)any forms, documents or certificates relating to taxation specified in the
Schedule or any
Confirmation; 

(ii)any other documents specified in the Schedule or any Confirmation; and 

(iii)upon reasonable demand by such other party, any form or document that may
be required or
reasonably requested in writing in order to allow such other party or its Credit
Support Provider to
make a payment under this Agreement or any applicable Credit Support Document
without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a
reduced rate (so long as the completion, execution or submission of such form or
document would
not materially prejudice the legal or commercial position of the party in
receipt of such demand),
with any such form or document to be accurate and completed in a manner
reasonably satisfactory
to such other party and to be executed and to be delivered with any reasonably
required certification,  

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as
reasonably practicable.

(b)Maintain Authorizations.  It will use all reasonable efforts to maintain in
full force and effect all
consents of any governmental or other authority that are required to be obtained
by it with respect to this
Agreement or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain
any that may become necessary in the future. 

(c)Comply with Laws.  It will comply in all material respects with all
applicable laws and orders to
which it may be subject if failure so to comply would materially impair its
ability to perform its obligations
under this Agreement or any Credit Support Document to which it is a party. 

(d)Tax Agreement.  It will give notice of any failure of a representation made
by it under Section 3(f)
to be accurate and true promptly upon learning of such failure. 

--------------------------------------------------------------------------------

4ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(e)Payment of Stamp Tax.  Subject to Section 1l, it will pay any Stamp Tax
levied or imposed upon
it or in respect of its execution or performance of this Agreement by a
jurisdiction in which it is incorporated,
organised, managed and controlled, or considered to have its seat, or in which a
branch or office through
which it is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”) and will indemnify
the other party against any Stamp Tax levied or imposed upon the other party or
in respect of the other party’s
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp
Tax Jurisdiction with respect to the other party. 

5.Events of Default and Termination Events 

(a)Events of Default.  The occurrence at any time with respect to a party or, if
applicable, any Credit
Support Provider of such party or any Specified Entity of such party of any of
the following events constitutes
an event of default (an “Event of Default”) with respect to such party:-- 

(i)Failure to Pay or Deliver.  Failure by the party to make, when due, any
payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) required to be made by it if
such failure is not
remedied on or before the third Local Business Day after notice of such failure
is given to the party; 

(ii)Breach of Agreement.  Failure by the party to comply with or perform any
agreement or
obligation (other than an obligation to make any payment under this Agreement or
delivery under
Section 2(a)(i) or 2(e) or to give notice of a Termination Event or any
agreement or obligation
under Section 4(a)(i), 4(a)(iii) or 4(d)) to be complied with or performed by
the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of
such failure is given to the party; 

(iii)Credit Support Default. 

(1)Failure by the party or any Credit Support Provider of such party to comply
with or
perform any agreement or obligation to be complied with or performed by it in
accordance
with any Credit Support Document if such failure is continuing after any
applicable grace
period has elapsed; 

(2)the expiration or termination of such Credit Support Document or the failing
or ceasing
of such Credit Support Document to be in full force and effect for the purpose
of this Agreement
(in either case other than in accordance with its terms) prior to the
satisfaction of all obligations
of such party under each Transaction to which such Credit Support Document
relates without
the written consent of the other party; or 

(3)the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in
whole or in part, or challenges the validity of, such Credit Support Document; 

(iv)Misrepresentation.  A representation (other than a representation under
Section 3(e) or (f))
made or repeated or deemed to have been made or repeated by the party or any
Credit Support
Provider of such party in this Agreement or any Credit Support Document proves
to have been
incorrect or misleading in any material respect when made or repeated or deemed
to have been made
or repeated; 

(v)Default under Specified Transaction.  The party, any Credit Support Provider
of such party or
any applicable Specified Entity of such party (l) defaults under a Specified
Transaction and, after
giving effect to any applicable notice requirement or grace period, there occurs
a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults,
after giving effect to any applicable notice requirement or grace period, in
making any payment or
delivery due on the last payment, delivery or exchange date of, or any payment
on early termination
of, a Specified Transaction (or such default continues for at least three Local
Business Days if there
is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or
rejects, in whole or in part, a Specified Transaction (or such action is taken
by any person or entity
appointed or empowered to operate it or act on its behalf); 

--------------------------------------------------------------------------------

5ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(vi)Cross Default.  If “Cross Default” is specified in the Schedule as applying
to the party, the
occurrence or existence of (l) a default, event of default or other similar
condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable
Specified Entity of such party under one or more agreements or instruments
relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than
the applicable Threshold Amount (as specified in the Schedule) which has
resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under
such agreements or instruments, before it would otherwise have been due and
payable or (2) a default
by such party, such Credit Support Provider or such Specified Entity
(individually or collectively)
in making one or more payments on the due date thereof in an aggregate amount of
not less than the
applicable Threshold Amount under such agreements or instruments (after giving
effect to any
applicable notice requirement or grace period); 

(vii)Bankruptcy.   The party, any Credit Support Provider of such party or any
applicable Specified
Entity of such party:  

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes
insolvent or is unable to pay its debts or fails or admits in writing its
inability generally to pay
its debts as they become due; (3) makes a general assignment, arrangement or
composition
with or for the benefit of its creditors; (4) institutes or has instituted
against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or
insolvency law or other similar law affecting creditors’ rights, or a petition
is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or
presented against it, such proceeding or petition (A) results in a judgment of
insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days
of the institution or presentation thereof; (5) has a resolution passed for its
winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially
all its assets; (7) has a secured party take possession of all or substantially
all its assets or has
a distress, execution, attachment, sequestration or other legal process levied,
enforced or sued
on or against all or substantially all its assets and such secured party
maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in clauses (1)
to (7) (inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval
of, or acquiescence in, any of the foregoing acts; or 

(viii)Merger Without Assumption.  The party or any Credit Support Provider of
such party
consolidates or amalgamates with, or merges with or into, or transfers all or
substantially all its assets
to, another entity and, at the time of such consolidation, amalgamation, merger
or transfer:-- 

(1)the resulting, surviving or transferee entity fails to assume all the
obligations of such party
or such Credit Support Provider under this Agreement or any Credit Support
Document to
which it or its predecessor was a party by operation of law or pursuant to an
agreement
reasonably satisfactory to the other party to this Agreement; or 

(2)the benefits of any Credit Support Document fail to extend (without the
consent of the
other party) to the performance by such resulting, surviving or transferee
entity of its
obligations under this Agreement. 

(b)Termination Events.  The occurrence at any time with respect to a party or,
if applicable, any Credit
Support Provider of such party or any Specified Entity of such party of any
event specified below constitutes
an Illegality if the event is specified in (i) below, a Tax Event if the event
is specified in (ii) below or a Tax
Event Upon Merger if the event is specified in (iii) below and, if specified to
be applicable, a Credit Event Upon Merger if the event is specified pursuant to
(iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below: 

--------------------------------------------------------------------------------

6ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(i)Illegality.  Due to the adoption of, or any change in, any applicable law
after the date on which
a Transaction is entered into, or due to the promulgation of, or any change in,
the interpretation by
any court, tribunal or regulatory authority with competent jurisdiction of any
applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for
such party (which will be the Affected Party): 

(1)to perform any absolute or contingent obligation to make a payment or
delivery or to r
eceive a payment or delivery in respect of such Transaction or to comply with
any other
material provision of this Agreement relating to such Transaction; or 

(2)to perform, or for any Credit Support Provider of such party to perform, any
contingent
or other obligation which the party (or such Credit Support Provider) has under
any Credit
Support Document relating to such Transaction; 

(ii) Tax Event.  Due to (x) any action taken by a taxing authority, or brought
in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y) a
Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on
the next succeeding Scheduled Payment Date (l) be required to pay to the other
party an additional
amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4) (except in
respect of interest
under Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an
amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e),
6(d)(ii) or 6(e)) and no additional amount is required to be paid in respect of
such Tax under
Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B)); 

(iii)Tax Event Upon Merger.  The party (the “Burdened Party”) on the next
succeeding Scheduled
Payment Date will either (1) be required to pay an additional amount in respect
of an Indemnifiable
Tax under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of
any Indemnifiable Tax in respect of which the other party is not required to pay
an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all
its assets to, another entity (which will be the Affected Party) where such
action does not constitute
an event described in Section 5(a)(viii); 

(iv)Credit Event Upon Merger.  If “Credit Event Upon Merger” is specified in the
Schedule as applying
to the party, such party (“X”), any Credit Support Provider of X or any
applicable Specified Entity of X
consolidates or amalgamates with, or merges with or into, or transfers all or
substantially all its assets
to, another entity and such action does not constitute an event described in
Section 5(a)(viii) but the
creditworthiness of the resulting, surviving or transferee entity is materially
weaker than that of X, such
Credit Support Provider or such Specified Entity, as the case may be,
immediately prior to such action
(and, in such event, X or its successor or transferee, as appropriate, will be
the Affected Party); or 

(v)Additional Termination Event.  If any “Additional Termination Event” is
specified in the
Schedule or any Confirmation as applying, the occurrence of such event (and, in
such event, the
Affected Party or Affected Parties shall be as specified for such Additional
Termination Event in
the Schedule or such Confirmation). 

(c)Event of Default and Illegality.  If an event or circumstance which would
otherwise constitute or
give rise to an Event of Default also constitutes an Illegality, it will be
treated as an Illegality and will not
constitute an Event of Default. 

6.Early Termination 

(a)Right to Terminate Following Event of Default.  If at any time an Event of
Default with respect to
a party (the “Defaulting Party”) has occurred and is then continuing, the other
party (the “Non-defaulting
Party”) may, by not more than 20 days notice to the Defaulting Party specifying
the relevant Event of Default,
designate a day not earlier than the day such notice is effective as an Early
Termination Date in respect of
all outstanding Transactions.  If, however, “Automatic Early Termination” is
specified in the Schedule as
applying to a party, then  an Early Termination Date in respect of all
outstanding Transactions will occur
immediately upon the occurrence with respect to such party of an Event of
Default specified in
Section 5(a)(vii)(l), (3), (5), (6) or, to the extent analogous thereto, (8),
and as of the time immediately
preceding the institution of the relevant proceeding or the presentation of the
relevant petition upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(4) or, to the extent
analogous thereto, (8). 

(b)Right to Terminate Following Termination Event. 

(i)Notice.  If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of
it, notify the other party, specifying the nature of that Termination Event and
each Affected Transaction
and will also give such other information about that Termination Event as the
other party may reasonably
require. 

(ii)Transfer to Avoid Termination Event.  If either an Illegality under Section
5(b)(i)(l) or a Tax
Event occurs and there is only one Affected Party, or if a Tax Event Upon Merger
occurs and the
Burdened Party is the Affected Party, the Affected Party will, as a condition to
its right to designate
an Early Termination Date under Section 6(b)(iv), use all reasonable efforts
(which will not require
such party to incur a loss, excluding immaterial, incidental expenses) to
transfer within 20 days after
it gives notice under Section 6(b)(i) all its rights and obligations under this
Agreement in respect of
the Affected Transactions to another of its Offices or Affiliates so that such
Termination Event
ceases to exist. 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that
effect within such 20 day period, whereupon the other party may effect such a
transfer within
30 days after the notice is given under Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the
prior written consent of the other party, which consent will not be withheld if
such other party’s
policies in effect at such time would permit it to enter into transactions with
the transferee on the
terms proposed.

(iii)Two Affected Parties.  If an Illegality under Section 5(b)(i)(l) or a Tax
Event occurs and there
are two Affected Parties, each party will use all reasonable efforts to reach
agreement within 30 days
after notice thereof is given under Section 6(b)(i) on action to avoid that
Termination Event. 

(iv)Right to Terminate.  If:-- 

(1)a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii), as
the case may
be, has not been effected with respect to all Affected Transactions within 30
days after an
Affected Party gives notice under Section 6(b)(i); or 

(2)an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional
Termination Event occurs, or a Tax Event Upon Merger occurs and the Burdened
Party is not
the Affected Party,  

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger,
any Affected Party in the case of a Tax Event or an Additional Termination Event
if there is more
than one Affected Party, or the party which is not the Affected Party in the
case of a Credit Event
Upon Merger or an Additional Termination Event if there is only one Affected
Party may, by not
more than 20 days notice to the other party and provided that the relevant
Termination Event is then


--------------------------------------------------------------------------------

7ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

continuing, designate a day not earlier than the day such notice is effective as
an Early Termination
Date in respect of all Affected Transactions.

(c)Effect of Designation. 

(i)If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early
Termination Date will occur on the date so designated, whether or not the
relevant Event of Default
or Termination Event is then continuing. 

(ii)Upon the occurrence or effective designation of an Early Termination Date,
no further
payments or deliveries under Section 2(a)(i) or 2(e) in respect of the
Terminated Transactions will
be required to be made, but without prejudice to the other provisions of this
Agreement.  The amount,
if any, payable in respect of an Early Termination Date shall be determined
pursuant to Section 6(e). 

(d)Calculations. 

(i)Statement.  On or as soon as reasonably practicable following the occurrence
of an Early
Termination Date, each party will make the calculations on its part, if any,
contemplated by Section 6(e)
and will provide to the other party a statement (1) showing, in reasonable
detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving
details of the relevant account to which any amount payable to it is to be paid.
 In the absence of written
confirmation from the source of a quotation obtained in determining a Market
Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such
quotation. 

(ii)Payment Date.  An amount calculated as being due in respect of any Early
Termination Date
under Section 6(e) will be payable on the day that notice of the amount payable
is effective (in the
case of an Early Termination Date which is designated or occurs as a result of
an Event of Default)
and on the day which is two Local Business Days after the day on which notice of
the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination
Event).  Such amount will be paid together with (to the extent permitted under
applicable law)
interest thereon (before as well as after judgment) in the Termination Currency,
from (and including)
the relevant Early Termination Date to (but excluding) the date such amount is
paid, at the
Applicable Rate.  Such interest will be calculated on the basis of daily
compounding and the actual
number of days elapsed. 

(e)Payments on Early Termination.  If an Early Termination Date occurs, the
following provisions
shall apply based on the parties’ election in the Schedule of a payment measure,
either “Market Quotation”
or “Loss”, and a payment method, either the “First Method” or the “Second
Method”.  If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation”
or the “Second Method”, as the case may be, shall apply.  The amount, if any,
payable in respect of an Early
Termination Date and determined pursuant to this Section will be subject to any
Set-off. 

(i)Events of Default.  If the Early Termination Date results from an Event of
Default:-- 

(1)First Method and Market Quotation.  If the First Method and Market Quotation
apply, the
Defaulting Party will pay to the Non-defaulting Party the excess, if a positive
number, of (A) the
sum of the Settlement Amount (determined by the Non-defaulting Party) in respect
of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts
owing to the Defaulting Party. 

(2)First Method and Loss.  If the First Method and Loss apply, the Defaulting
Party will pay
to the Non-defaulting Party, if a positive number, the Non-defaulting Party’s
Loss in respect
of this Agreement. 

(3)Second Method and Market Quotation.  If the Second Method and Market
Quotation apply,
an amount will be payable equal to (A) the sum of the Settlement Amount
(determined by the  

--------------------------------------------------------------------------------

8ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency
Equivalent of the Unpaid Amounts owing to the Non-defaulting Party less (B) the
Termination
Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party.  If
that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting
Party.

(4)Second Method and Loss.  If the Second Method and Loss apply, an amount will
be payable
equal to the Non-defaulting Party’s Loss in respect of this Agreement.  If that
amount is a
positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting
Party. 

(ii)Termination Events.  If the Early Termination Date results from a
Termination Event:-- 

(1)One Affected Party.  If there is one Affected Party, the amount payable will
be determined
in accordance with Section 6(e)(i)(3), if Market Quotation applies, or Section
6(e)(i)(4), if Loss
applies, except that, in either case, references to the Defaulting Party and to
the Non-defaulting
Party will be deemed to be references to the Affected Party and the party which
is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being
terminated, Loss shall be calculated in respect of all Terminated Transactions. 

(2)Two Affected Parties.  If there are two Affected Parties: 

(A)if Market Quotation applies, each party will determine a Settlement Amount in
respect of the Terminated Transactions, and an amount will be payable equal to
(I) the
sum of (a) one-half of the difference between the Settlement Amount of the party
with
the higher Settlement Amount (“X”) and the Settlement Amount of the party with
the
lower Settlement Amount (“Y”) and (b) the Termination Currency Equivalent of the
Unpaid Amounts owing to X less (II) the Termination Currency Equivalent of the
Unpaid
Amounts owing to Y; and 

(B)if Loss applies, each party will determine its Loss in respect of this
Agreement (or,
if fewer than all the Transactions are being terminated, in respect of all
Terminated
Transactions) and an amount will be payable equal to one-half of the difference
between
the Loss of the party with the higher Loss (“X”) and the Loss of the party with
the lower
Loss (“Y”). 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X
will pay the absolute value of that amount to Y.

(iii)Adjustment for Bankruptcy.  In circumstances where an Early Termination
Date occurs
because “Automatic Early Termination” applies in respect of a party, the amount
determined under
this Section 6(e) will be subject to such adjustments as are appropriate and
permitted by law to
reflect any payments or deliveries made by one party to the other under this
Agreement (and retained
by such other party) during the period from the relevant Early Termination Date
to the date for
payment determined under Section 6(d)(ii). 

(iv)Pre-Estimate.  The parties agree that if Market Quotation applies an amount
recoverable under
this Section 6(e) is a reasonable pre-estimate of loss and not a penalty.  Such
amount is payable for
the loss of bargain and the loss of protection against future risks and except
as otherwise provided
in this Agreement neither party will be entitled to recover any additional
damages as a consequence
of such losses. 

--------------------------------------------------------------------------------

9ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7.Transfer 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent
of the other party, except that:

(a)a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation
with, or merger with or into, or transfer of all or substantially all its assets
to, another entity (but without
prejudice to any other right or remedy under this Agreement); and 

(b)a party may make such a transfer of all or any part of its interest in any
amount payable to it from
a Defaulting Party under Section 6(e). 

Any purported transfer that is not in compliance with this Section will be void.

8.Contractual Currency 

(a)Payment in the Contractual Currency.  Each payment under this Agreement will
be made in the
relevant currency specified in this Agreement for that payment (the “Contractual
Currency”).  To the extent
permitted by applicable law, any obligation to make payments under this
Agreement in the Contractual
Currency will not be discharged or satisfied by any tender in any currency other
than the Contractual
Currency, except to the extent such tender results in the actual receipt by the
party to which payment is owed,
acting in  reasonable manner and in good faith in converting the currency so
tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement.  
If for any reason the amount in the Contractual Currency so received falls short
of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to
the extent permitted by applicable law, immediately pay such additional amount
in the Contractual Currency
as may be necessary to compensate for the shortfall.  If for any reason the
amount in the Contractual Currency
so received exceeds the amount in the Contractual Currency payable in respect of
this Agreement, the party
receiving the payment will refund promptly the amount of such excess. 

(b)Judgments.   To the extent permitted by applicable law, if any judgment or
order expressed in a
currency other than the Contractual Currency is rendered (i) for the payment of
any amount owing in respect
of this Agreement, (ii) for the payment of any amount relating to any early
termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described
in (i) or (ii) above, the party seeking recovery, after recovery in full of the
aggregate amount to which such
party is entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other
party the amount of any shortfall of the Contractual Currency received by such
party as a consequence of
sums paid in such other currency and will refund promptly to the other party any
excess of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency if such shortfall or
such excess arises or results from any variation between the rate of exchange at
which the Contractual
Currency is converted into the currency of the judgment or order for the
purposes of such judgment or order
and the rate of exchange at which such party is able, acting in a reasonable
manner and in good faith in
converting the currency received into the Contractual Currency, to purchase the
Contractual Currency with
the amount of the currency of the judgment or order actually received by such
party.  The term “rate of
exchange” includes, without limitation, any premiums and costs of exchange
payable in connection with the
purchase of or conversion into the Contractual Currency. 

(c)Separate Indemnities.  To the extent permitted by applicable law, these
indemnities constitute
separate and independent obligations from the other obligations in this
Agreement, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being
made for any other sums payable in respect of this Agreement. 

(d)Evidence of Loss.  For the purpose of this Section 8, it will be sufficient
for a party to demonstrate
that it would have suffered a loss had an actual exchange or purchase been
made. 

9. Miscellaneous 

(a)Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties
with respect to its subject matter and supersedes all oral communication and
prior writings with respect
thereto. 

(b)Amendments.  No amendment, modification or waiver in respect of this
Agreement will be effective
unless in writing (including a writing evidenced by a facsimile transmission)
and executed by each of the
parties or confirmed by an exchange of telexes or electronic messages on an
electronic messaging system. 

(c)Survival of Obligations.  Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the
parties under this Agreement will survive the termination of any Transaction. 

(d)Remedies Cumulative.  Except as provided in this Agreement, the rights,
powers, remedies and
privileges provided in this Agreement are cumulative and not exclusive of any
rights, powers, remedies
and privileges provided by law. 

(e)Counterparts and Confirmations. 

(i)This Agreement (and each amendment, modification and waiver in respect of it)
may be
executed and delivered in counterparts (including by facsimile transmission),
each of which will be
deemed an original. 

(ii)The parties intend that they are legally bound by the terms of each
Transaction from the moment
they agree to those terms (whether orally or otherwise).  A Confirmation shall
be entered into as
soon as practicable and may be executed and delivered in counterparts (including
by facsimile
transmission) or be created by an exchange of telexes or by an exchange of
electronic messages on
an electronic messaging system, which in each case will be sufficient for all
purposes to evidence
a binding supplement to this Agreement.  The parties will specify therein or
through another effective
means that any such counterpart, telex or electronic message constitutes a
Confirmation. 

(f)No Waiver of Rights.  A failure or delay in exercising any right, power or
privilege in respect of this
Agreement will not be presumed to operate as a waiver, and a single or partial
exercise of any right, power
or privilege will not be presumed to preclude any subsequent or further
exercise, of that right, power or privilege or
the exercise of any other right, power or privilege. 

(g)Headings.  The headings used in this Agreement are for convenience of
reference only and are not
to affect the construction of or to be taken into consideration in interpreting
this Agreement. 

10. Offices; Multibranch Parties 

(a)If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction
through an Office other than its head or home office represents to the other
party that, notwithstanding the
place of booking office or jurisdiction of incorporation or organization of such
party, the obligations of such
party are the same as if it had entered into the Transaction through its head or
home office.  This representation
will be deemed to be repeated by such party on each date on which a Transaction
is entered into. 

(b)Neither party may change the Office through which it makes and receives
payments or deliveries
for the purpose of a Transaction without the prior written consent of the other
party. 

(c)If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make
and receive payments or deliveries under any Transaction through any Office
listed in the Schedule, and the
Office through which it makes and receives payments or deliveries with respect
to a Transaction will be
specified in the relevant Confirmation. 

11. Expenses 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all
reasonable out-of-pocket expenses, including legal fees and Stamp Tax, incurred
by such other party by
reason of the enforcement and protection of its rights under this Agreement or
any Credit Support Document


--------------------------------------------------------------------------------

10ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including
but not limited to, costs of collection.

12. Notices 

(a)Effectiveness.  Any notice or other communication in respect of this
Agreement may be given in any
manner set forth below (except that a notice or other communication under
Section 5 or 6 may not be given
by facsimile transmission or electronic messaging system) to the address or
number or in accordance with
the electronic messaging system details provided (see the Schedule) and will be
deemed effective as
indicated: 

(i)if in writing and delivered in person or by courier, on the date it is
delivered; 

(ii)if sent by telex, on the date the recipient’s answerback is received; 

(iii)if sent by facsimile transmission, on the date that transmission is
received by a responsible
employee of the recipient in legible form (it being agreed that the burden of
proving receipt will be
on the sender and will not be met by a transmission report generated by the
sender’s facsimile
machine); 

(iv)if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt
requested), on the date that mail is delivered or its delivery is attempted; or 

(v)if sent by electronic messaging system, on the date that electronic message
is received, 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business
Day or that communication is delivered (or attempted) or received, as
applicable, after the close of business
on a Local Business Day, in which case that communication shall be deemed given
and effective on the first
following day that is a Local Business Day.

(b)Change of Addresses.  Either party may by notice to the other change the
address, telex or facsimile
number or electronic messaging system details at which notices or other
communications are to
be given to it. 

13. Governing Law and Jurisdiction 

(a)Governing Law.  This Agreement will be governed by and construed in
accordance with the law
specified in the Schedule. 

(b)Jurisdiction.  With respect to any suit, action or proceedings relating to
this Agreement
(“Proceedings”), each party irrevocably: 

(i)submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed
by English law, or to the non-exclusive jurisdiction of the courts of the State
of New York and the
United States District Court located in the Borough of Manhattan in New York
City, if this
Agreement is expressed to be governed by the laws of the State of New York; and 

(ii)waives any objection which it may have at any time to the laying of venue of
any Proceedings
brought in any such court, waives any claim that such Proceedings have been
brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that
such court does not have any jurisdiction over such party. 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction
(outside, if this Agreement is expressed to be governed by English law, the
Contracting States, as defined
in Section 1(3) of the Civil Jurisdiction and Judgments Act 1982 or any
modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

(c)Service of Process.  Each party irrevocably appoints the Process Agent (if
any) specified opposite
its name in the Schedule to receive, for it and on its behalf, service of
process in any Proceedings.  If for any
reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party
 

--------------------------------------------------------------------------------

11ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

and within 30 days appoint a substitute process agent acceptable to the other
party.  The parties irrevocably
consent to service of process given in the manner provided for notices in
Section 12.  Nothing in this
Agreement will affect the right of either party to serve process in any other
manner permitted by law.

(d)Waiver of Immunities.  Each party irrevocably waives, to the fullest extent
permitted by applicable
law, with respect to itself and its revenues and assets (irrespective of their
use or intended use), all immunity
on the grounds of sovereignty or other similar grounds from (i) suit, (ii)
jurisdiction of any court, (iii) relief
by way of injunction, order for specific performance or for recovery of
property, (iv) attachment of its assets
(whether before or after judgment) and (v) execution or enforcement of any
judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and
irrevocably agrees, to the extent permitted by applicable law, that it will not
claim any such immunity in any
Proceedings. 

14. Definitions 

As used in this Agreement:--

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax
Event or Tax Event Upon Merger, all Transactions affected by the occurrence of
such Termination Event
and (b) with respect to any other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or
indirectly, by the person, any entity that controls, directly or indirectly, the
person or any entity directly or
indirectly under common control with the person.  For this purpose, “control” of
any entity or person means
ownership of a majority of the voting power of the entity or person.

“Applicable Rate” means:--

(a)in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii))
by a Defaulting Party, the Default Rate; 

(b)in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date
(determined in accordance with Section 6(d)(ii)) on which that amount is
payable, the Default Rate; 

(c)in respect of all other obligations payable or deliverable (or which would
have been but for
Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate; and 

(d)in all other cases, the Termination Rate. 

“Burdened Party” has the meaning specified in Section 5(b).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or
amendment to, any law (or in the application or official interpretation of any
law) that occurs on or after the
date on which the relevant Transaction is entered into.

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or
exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to
the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount plus l% per annum.

“Defaulting Party” has the meaning specified in Section 6(a).

--------------------------------------------------------------------------------

12ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment
under this Agreement but for a present or former connection between the
jurisdiction of the government or
taxation authority imposing such Tax and the recipient of such payment or a
person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having
been a citizen or resident of such jurisdiction, or being or having been
organized, present or engaged in a
trade or business in such jurisdiction, or having or having had a permanent
establishment or fixed place of
business in such jurisdiction, but excluding a connection arising solely from
such recipient or related person
having executed, delivered, performed its obligations or received a payment
under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of
any relevant governmental revenue authority) and “lawful” and “unlawful” will be
construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
(a) in relation to any
obligation under Section 2(a)(i), in the place(s) specified in the relevant
Confirmation or, if not so specified,
as otherwise agreed by the parties in writing or determined pursuant to
provisions contained, or incorporated
by reference, in this Agreement, (b) in relation to any other payment, in the
place where the relevant account
is located and, if different, in the principal financial center, if any, of the
currency of such payment, (c) in
relation to any notice or other communication, including notice contemplated
under Section 5(a)(i), in the
city specified in the address for notice provided by the recipient and, in the
case of a notice contemplated
by Section 2(b), in the place where the relevant new account is to be located
and (d) in relation to
Section 5(a)(v)(2), in the relevant locations for performance with respect to
such Specified Transaction.

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and
a party, the Termination Currency Equivalent of an amount that party reasonably
determines in good faith to be
its total losses and costs (or gain, in which case expressed as a negative
number) in connection with this Agreement
or that Terminated Transaction or group of Terminated Transactions, as the case
may be, including any loss of
bargain, cost of funding or, at the election of such party but without
duplication, loss or cost incurred as a result
of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position (or any gain
resulting from any of them).  Loss includes losses and costs (or gains) in
respect of any payment or delivery
required to have been made (assuming satisfaction of each applicable condition
precedent) on or before the
relevant Early Termination Date and not made, except, so as to avoid
duplication, if Section 6(e)(i)( l) or (3) or
6(e)(ii)(2)(A) applies.  Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under
Section 11.  A party will determine its Loss as of the relevant Early
Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable.  A
party may (but need not) determine
its Loss by reference to quotations of relevant rates or prices from one or more
leading dealers in the relevant
markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the
determination, an amount determined on the basis of quotations from Reference
Market-makers.  Each
quotation will be for an amount, if any, that would be paid to such party
(expressed as a negative number)
or by such party (expressed as a positive number) in consideration of an
agreement between such party (taking
into account any existing Credit Support Document with respect to the
obligations of such party) and the
quoting Reference Market-maker to enter into a transaction (the “Replacement
Transaction”) that would
have the effect of preserving for such party the economic equivalent of any
payment or delivery (whether
the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable
condition precedent) by the parties under Section 2(a)(i) in respect of such
Terminated Transaction or group
of Terminated Transactions that would, but for the occurrence of the relevant
Early Termination Date, have been required after that date.  For this purpose,
Unpaid Amounts in respect of the Terminated Transaction or
group of Terminated Transactions are to be excluded but, without limitation, any
payment or delivery that
would, but for the relevant Early Termination Date, have been required (assuming
satisfaction of each


--------------------------------------------------------------------------------

13ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

applicable condition precedent) after that Early Termination Date is to be
included.  The Replacement
Transaction would be subject to such documentation as such party and the
Reference Market-maker may, in
good faith, agree.  The party making the determination (or its agent) will
request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time
(without regard to different time zones) on or as soon as reasonably practicable
after the relevant Early
Termination Date.  The day and time as of which those quotations are to be
obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after
consultation with the other.  If more than three quotations are provided, the
Market Quotation will be the
arithmetic mean of the quotations, without regard to the quotations having the
highest and lowest values.  If
exactly three such quotations are provided, the Market Quotation will be the
quotation remaining after
disregarding the highest and lowest quotations.  For this purpose, if more than
one quotation has the same
highest value or lowest value, then one of such quotations shall be disregarded.
 If fewer than three quotations
are provided, it will be deemed that the Market Quotation in respect of such
Terminated Transaction or group
of Terminated Transactions cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost)
to the Non-defaulting Party (as certified by it) if it were to fund the relevant
amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both,
would constitute an Event of Default.

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party
determining a Market Quotation in good faith (a) from among dealers of the
highest credit standing which
satisfy all the criteria that such party applies generally at the time in
deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same
city.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is
incorporated, organised, managed and controlled or considered to have its seat,
(b) where an Office through
which the party is acting for purposes of this Agreement is located, (c) in
which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i)
with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right
or requirement to which the payer of an amount under Section 6 is entitled or
subject (whether arising under
this Agreement, another contract, applicable law or otherwise) that is exercised
by, or imposed on, such
payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:--

(a)the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each
Terminated Transaction or group of Terminated Transactions for which a Market
Quotation is determined;
and 

(b)such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for
each Terminated Transaction or group of Terminated Transactions for which a
Market Quotation cannot be
determined or would not (in the reasonable belief of the party making the
determination) produce a
commercially reasonable result. 

“Specified Entity” has the meaning specified in the Schedule.

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money.

--------------------------------------------------------------------------------

14ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect
thereto) now existing or hereafter entered into between one party to this
Agreement (or any Credit Support
Provider of such party or any applicable Specified Entity of such party) and the
other party to this Agreement (or
any Credit Support Provider of such other party or any applicable Specified
Entity of such other party) which is
a rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these
transactions), (b) any combination of these transactions and (c) any other
transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including
interest, penalties and additions thereto) that is imposed by any government or
other taxing authority in
respect of any payment under this Agreement other than a stamp, registration,
documentation or similar tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a
Termination Event, all Affected Transactions and (b) if resulting from an Event
of Default, all Transactions
(in either case) in effect immediately before the effectiveness of the notice
designating that Early Termination
Date (or, if “Automatic Early Termination” applies, immediately before that
Early Termination Date).

“Termination Currency” has the meaning specified in the Schedule.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination
Currency, such Termination Currency amount and, in respect of any amount
denominated in a currency other
than the Termination Currency (the “Other Currency”), the amount in the
Termination Currency determined
by the party making the relevant determination as being required to purchase
such amount of such Other
Currency as at the relevant Early Termination Date, or, if the relevant Market
Quotation or Loss (as the case
may be), is determined as of a later date, that later date, with the Termination
Currency at the rate equal to
the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m.  (in the
city in which such foreign
exchange agent is located) on such date as would be customary for the
determination of such a rate for the
purchase of such Other Currency for value on the relevant Early Termination Date
or that later date.  The
foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be
selected in good faith by that party and otherwise will be agreed by the
parties.

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be
applicable, a Credit Event Upon Merger or an Additional Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or
evidence of any actual cost) to each party (as certified by such party) if it
were to fund or of funding such
amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of
(a) in respect of all Terminated Transactions, the amounts that became payable
(or that would have become
payable but for Section 2(a)(iii)) to such party under Section 2(a)(i) on or
prior to such Early Termination
Date and which remain unpaid as at such Early Termination Date and (b) in
respect of each Terminated
Transaction, for each obligation under Section 2(a)(i) which was (or would have
been but for
Section 2(a)(iii)) required to be settled by delivery to such party on or prior
to such Early Termination Date
and which has not been so settled as at such Early Termination Date, an amount
equal to the fair market value of that which was (or would have been) required
to be delivered as of the originally scheduled date
for delivery, in each case together with (to the extent permitted under
applicable law) interest, in the currency
of such amounts, from (and including) the date such amounts or obligations were
or would have been required
to have been paid or performed to (but excluding) such Early Termination Date,
at the Applicable Rate.  Such


--------------------------------------------------------------------------------

15ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

amounts of interest will be calculated on the basis of daily compounding and the
actual number of days
elapsed.  The fair market value of any obligation referred to in clause (b)
above shall be reasonably
determined by the party obliged to make the determination under Section 6(e) or,
if each party is so obliged,
it shall be the average of the Termination Currency Equivalents of the fair
market values reasonably
determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below
with effect from the date specified on the first page of this document.

 

 

 

EDF Energy Services, LLC

Summer Energy Northeast, LLC

(formerly: REP Energy, LLC)

(Name of Party)

(Name of Party)

By:/s/ C. Alexis Keene 

Name:  C. Alexis Keene

Title:   Senior Vice President & General Counsel     

By:       /s/ Neil Leibman

Name:  Neil Leibman

Title:    CEO / Manager

 

 

 

--------------------------------------------------------------------------------

16ISDA® 1992 

 

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE

to the

ISDA MASTER AGREEMENT

(Multicurrency - Cross Border)

dated as of February 21, 2018

between

EDF Energy Services, LLC

and

Summer Energy Northeast, LLC

(formerly: REP Energy, LLC)

(“Party A”)

 

(“Party B”)

being a limited liability company organized and existing under the laws of the
State of Delaware

 

being a limited liability company  organized and existing under the laws of the
State of Texas

Part 1.  Termination Provisions

In this Agreement:

(a)“Specified Entity” means:  

in relation to Party A, for the purpose of:

Section 5(a)(v):

Not applicable

Section 5(a)(vi):

Not applicable

Section 5(a)(vii):

Not applicable

Section 5(b)(iv):

Not applicable

And in relation to Party B, for the purpose of:

Section 5(a)(v):

Not applicable

Section 5(a)(vi):

Not applicable

Section 5(a)(vii):

Not applicable

Section 5(b)(iv):

Not applicable

(b)“Specified Transaction” has the meaning specified in Section 14 of this
Agreement except that such term is amended by adding after the phrase “currency
option” set forth in the 8th line thereof, the phrase “agreement for the
purchase, sale, exchange or transfer of any commodity or any other commodity
trading transaction”.  For purposes of such definition, “commodity” means any
tangible or intangible commodity of any type or description (including, without
limitation, electric energy and/or capacity, ancillary services, transmission,
congestion rights, renewable energy credits, emission allowances, petroleum and
natural gas, coal and the products or by-products, or storage capacity or rights
thereof). 

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(c)The “Cross Default” provisions of Section 5(a)(vi) of this Agreement apply to
both Party A and Party B.  Section 5(a)(vi) is amended by deleting the phrase “,
or becoming capable at such time of being declared” from clause (1) thereof. 

If such provisions apply:

(i)“Specified Indebtedness” has the meaning specified in Section 14 of this
Agreement.  

(ii)“Threshold Amount” means:  

(1)With respect to Party A: $25,000,000.00; and 

(2)With respect to Party B: $500,000.00.  

(d)The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of this
Agreement apply to Party A and Party B.  Section 5(b)(iv) of this Agreement is
amended by adding the following to the end thereof: 

“The foregoing does not constitute a Termination Event if (A) immediately
thereafter the resulting, surviving, or transferee entity (which entity is the
successor-in-interest to such party) is directly or indirectly owned or
controlled by such party’s Credit Support Provider, if any, and the Credit
Support Documents supporting such party’s obligations remain in full force and
effect, or (B) in connection with or upon the occurrence thereof X or its
successor or transferee (i) provides (or causes to be provided) to the other
party (“Y”) within two (2) Local Business Days of Y’s written demand therefore,
performance assurance in the form and amount acceptable to Y in its reasonable
discretion or (ii) enters into an amendment to this Agreement that amends the
Credit Support Annex on terms acceptable to Y in its discretion.  If performance
assurance is provided pursuant to clause (i), it will be in addition to any
Eligible Credit Support required under the Credit Support Annex.”

(e)The “Automatic Early Termination” provision of Section 6(a) of this Agreement
does not apply to Party A or to Party B unless the Event of Default specified in
Sections 5(a)(vii)(1), (3), (4), (5), (6) or to the extent analogous thereto,
(8), of this Agreement is governed by a system of law which does not permit
termination to take place after the occurrence of the relevant Event of Default,
in which case, the Automatic Early Termination provision of Section 6(a) of this
Agreement applies to both Party A and Party B. 

(f)Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement 

(i)Loss will apply; and  

(ii)The Second Method will apply. 

(g)“Termination Currency” means U.S. Dollars. 

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(h)Additional Termination Event means:   

(i)With respect to Party A, not applicable. 

(ii)With respect to Party B, not applicable. 

Part 2.  Tax Representations

(a)Payer Tax Representations.  For the purpose of Section 3(e) of this
Agreement, Party A and Party B make the following representation: 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) of this Agreement by
reason of material prejudice to its legal or commercial position.

(b)Payee Tax Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B make the representations specified below, if any: 

(i)Party A represents that it is a limited liability company organized and
existing under the laws of the State of Delaware and is a disregarded entity for
federal tax purposes.  The entity that is treated as the owner of Party A’s
assets for federal tax purposes is a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended. 

(ii)Party B represents that it is a limited liability company organized and
existing under the laws of the State of Texas and is a disregarded entity  for
federal tax purposes.  The entity that is treated as the owner of Party B’s
assets for federal tax purposes is a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended. 

Part 3.  Agreement to Deliver Documents

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents, as applicable:

(a)Tax forms, documents or certificates to be delivered are: 

Party required to deliver document

Form/Document/Certificate

Date by which to be delivered

Party A and

Party B

 

An executed United States Internal Revenue Service Form W-9 (or any successor
thereto) of such party or such party’s owner if such party is a disregarded
entity.

(i)Upon the execution of this Agreement;  

(ii)promptly upon reasonable demand by the other party; and  

(iii)promptly upon learning that any such form previously provided by the party
has become obsolete or incorrect. 

Party A and

Party B

Uniform Sales & Use Tax Certificate – Multijurisdiction or other similar
applicable resale certificates.

(i)Upon the execution of this Agreement (if physical annex is attached);  

(ii)promptly upon reasonable demand by the other party; and  

(iii)promptly upon learning that any such form previously provided by the party
has become obsolete or incorrect. 

(b)Other documents to be delivered are: 

Party required to deliver document

Form/Document/Certificate

Date by which to be delivered

Covered by Section 3(d) Representation

Party A and
Party B

A duly executed certificate reasonably acceptable to the receiving party
evidencing the authority (i) of such party to execute, deliver and perform its
obligations under this Agreement and any Credit Support Document to which it is
a party and (ii) of its Credit Support Provider, if any, to execute, deliver and
perform its obligations under each Credit Support Document to which it is a
party.

Upon execution of this Agreement

Yes

Party A and
Party B

A duly executed incumbency certificate reasonably acceptable to the receiving
party certifying the name, true signature and authority of each person
authorized to (i) with respect to such party execute this Agreement and any
Credit Support Document to which it is a party and (ii) with respect to such
party’s Credit Support Provider, if any, execute any Credit Support Document to
which it is a party.

Upon execution of this Agreement

Yes

Party A and
Party B

Such other reasonable documentation (including financial information) the other
party requests in connection with any Transaction.

Promptly upon request

Yes

Party A and
Party B

A copy of the most recently available annual report containing audited
consolidated financial statements of the party or its Credit Support Provider,
as applicable.

Promptly upon request if such financial statements are not available on “SEDAR”,
“EDGAR” or on the party’s or its Credit Support Provider’s (as applicable) home
page on the World Wide Web

Yes

Party A

A copy of the most recently available quarterly unaudited consolidated financial
statements of Party A, or in the case of its Credit Support Provider, as
applicable, a copy of its bi-annual consolidated financial statements

Promptly upon request if such financial statements are not available on “SEDAR”,
“EDGAR” or on the party’s or its Credit Support Provider’s (as applicable) home
page on the World Wide Web

Yes

Party B

A copy of the most recently available quarterly unaudited consolidated financial
statements of Party B or its Credit Support Provider, as applicable.

Promptly upon request if such financial statements are not available on “SEDAR”,
“EDGAR” or on the party’s or its Credit Support Provider’s (as applicable) home
page on the World Wide Web

Yes

Party A and Party B

Duly executed copy of each Credit Support Document specified in Part 4(e) of
this Schedule.

Upon execution of this Agreement

Yes

Party B

Daily Report of all amounts of accounts receivable due from Party B’s customers
representing amounts due within 60-days (current plus 30-days aging POR accounts
receivable) and those POR accounts receivable due 61-days and beyond to Party B
in the non-recourse purchase of receivables (“POR”) market, in form and
substance reasonably acceptable to Party A (the “POR Report”)

 

(i) On each Business Day; and

(ii) promptly upon reasonable demand by Party A.

Yes

Party B

A reconciliation statement detailing the POR accounts receivables estimated
monthly in the POR Report as compared to the cash received from POR customers in
the same month.

 

(i) On the fifth Business Day of each month; and

(ii) promptly upon reasonable demand by Party A.

Yes

Party B

Legal opinion in form and substance reasonably satisfactory to Party A
addressing, limited liability company power and authority, due execution and
delivery, enforceability and creation, attachment and perfection issues relating
to the security interests created by the Credit Support Documents of Party B.

Upon execution of this Agreement

No

 

Part 4.  Miscellaneous

(a)Notices. 

(i)Effectiveness.  Section 12(a) of the Agreement is amended by (A) deleting the
phrase “facsimile transmission” set forth in the third line and replacing it
with the word “email” and (B) deleting the phrase “if sent by telex, on the date
the recipient’s answerback is received;” set forth in clause (ii) thereof and
replacing it with the phrase “if sent by email, on the date it is delivered;”. 

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(ii)Addresses for Notices.  For the purpose of Section 12(a) of this Agreement: 

Address for notices or other communication to Party A:

Address:EDF Energy Services, LLC 

4700 W. Sam Houston Parkway N., Suite 250

Houston, TX 77041

Attention:Contracts Administration 

Telephone:281-781-0333 

Facsimile:281-653-1454 

Email:Hou_Contract_Admin@edfenergyservices.com 

With a copy of notices or other communication under Section 5 or 6 to:

Address:EDF Energy Services, LLC 

4700 W. Sam Houston Parkway N., Suite 250

Houston, TX 77041

Attention:General Counsel 

Facsimile:281-653-1454 

Address for notices or other communication to Party B:

Address:Summer Energy Northeast, LLC 

(formerly:  REP Energy, LLC) 

5847 San Felipe Street #33700

Houston, Texas 77057

Attention:Jaleea George 

Telephone:713-375-2793 

Facsimile:713-481-8470 

Email:jgeorge@summerenergy.com 

With a copy to:

Address:Kirton McConkie PC 

50 E. South Temple 

Salt Lake City, UT 84111

Attention:Alexander N. Pearson 

Telephone:801-328-3600 

Facsimile:801-212-2006 

Email:apearson@kmclaw.com 

 

(b)Offices.  The provisions of Section 10(a) apply to this Agreement. 

(c)Multibranch Party.  For the purpose of Section 10(c) of this Agreement: 

(i)Party A is not a Multibranch Party. 

(ii)Party B is not a Multibranch Party. 

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(d)Calculation Agent.  The Calculation Agent is Party A unless an Event of
Default has occurred and is continuing with respect to Party A and Party A is
the sole Defaulting Party, in which case the Calculation Agent will be Party B
(or any designated third party mutually agreed to by the parties) until such
time as Party A is no longer the sole Defaulting Party.  The failure by a party
to perform any duties of the Calculation Agent under this Agreement is not an
Event of Default or Termination Event under Sections 5(a) or (b) of this
Agreement. 

(e)Credit Support Document.  Details of Credit Support Documents are as
follows: 

(i)With respect to Party A, the Credit Support Annex.  For purposes of this
Agreement, “Credit Support Annex” means the annex to this Schedule in the form
of the ISDA Credit Support Annex, as published by ISDA in 1994, that includes
the version of Paragraph 13 thereto that accompanies, and forms a part of, such
annex and this Schedule. 

(ii)With respect to Party B, (i) the Credit Support Annex, (ii) the Security
Agreement, dated the date hereof (“Security Agreement”), between Party A and
Party B, and the documents contemplated thereby, including without limitation,
any and all Control Agreements (as such term is defined in the Security
Agreement) and (iii) the Guaranty, dated as of the date hereof provided by Party
B’s Credit Support Provider in respect of this Agreement, as may be amended,
restated, supplemented or otherwise modified from time to time and any
replacement thereto issued by Party B’s Credit Support Provider. 

(f)Credit Support Provider. 

(i)Credit Support Provider means in relation to Party A:  Not applicable. 

(ii)Credit Support Provider means in relation to Party B:  Summer Energy
Holdings, Inc. 

(g)Governing Law.  This Agreement is governed by to be and construed in
accordance with the laws of the State of New York (without giving effect to any
provision of New York law that would cause another jurisdiction’s laws to be
applied). 

(h)Netting of Payments.  The limitation set forth in Section 2(c)(ii) of this
Agreement does not apply.  The result of the foregoing election is that the
netting contemplated by Section 2(c) of this Agreement applies to all
Transactions. 

(i)“Affiliate” has the meaning specified in Section 14 of this Agreement. 

Part 5.  Other Provisions

(a)Incorporation of Definitions.  Unless otherwise specified in a Confirmation,
this Agreement and each Confirmation incorporates, and is subject to and
governed by, the 2005 ISDA Commodity Definitions (the “Commodity Definitions”)
and the 2006 ISDA Definitions (the “Definitions”), each as published by the
International Swaps and Derivatives Association, Inc. and as amended,
supplemented, updated and restated through the date of this Agreement.   

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

If there is any conflict between the provisions of this Agreement and the
provisions of the Commodity Definitions or the Definitions, the provisions of
this Agreement apply.  If there is any conflict between the Commodity
Definitions and the Definitions, the Commodity Definitions apply.  If there is
any conflict between the provisions of this Agreement and a Confirmation, the
provisions of the Confirmation apply with respect to the applicable Transaction.
 The references in the Definitions to “Swap Transaction” are deemed to be
references to any Transaction.

(b)Additional Representations.  Section 3 of this Agreement is amended by adding
the following additional representations as clauses (g), (h), and (i) thereof: 

“(g)It is an “eligible contract participant” as such term is defined in Section
1a(18) of the U.S. Commodity Exchange Act (7 U.S.C. § 1a(18)). 

(h)It is entering into this Agreement, any Credit Support Document to which it
is a party, each Transaction, and each other document executed and delivered in
accordance with this Agreement as principal and not as agent or in any other
capacity, fiduciary or otherwise. 

(i)In connection with the negotiation of, the entering into, and the confirming
of the execution of this Agreement, any Credit Support Document to which it is a
party, each Transaction and any other documentation relating to this Agreement
to which it is a party or that it is required by this Agreement to deliver: 

(i)the other party hereto or thereto is not acting as a fiduciary or financial
or investment advisor for it; 

(ii)it is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (except such
representations as may be expressly set forth in this Agreement, in such Credit
Support Document or in any Confirmation); 

(iii)the other party hereto or thereto has not given to it (directly or
indirectly through any other person) any assurance, guarantee, or representation
whatsoever as to the expected or projected success, profitability, return,
performance, result, effect, consequence, or benefit (either legal, regulatory,
tax, financial, accounting, or otherwise) of this Agreement, such Credit Support
Document, such Transaction or other documentation; 

(iv)it has consulted with its own legal, regulatory, tax, business, investment,
financial, and accounting advisors to the extent it has deemed necessary, and it
has made its own investment, hedging, and trading decisions (including decisions
regarding the suitability of any Transaction pursuant to this Agreement) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party hereto or thereto; 

(v)all trading decisions have been the result of arm’s length negotiations
between the parties; and 

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(vi)it is entering into this Agreement, such Credit Support Document, each
Transaction and any other documentation relating to this Agreement with a full
understanding of all of the terms, conditions and risks hereof and thereof
(economic and otherwise), and it is capable of assuming and willing to assume
(financially and otherwise) those risks.” 

(c)Accuracy of Specified Information.  Section 3(d) of this Agreement is amended
by adding in the third line thereof after the word “respect” and before the
period the phrase “or, in the case of audited or unaudited financial statements,
such financial statements fairly present, as of their date, the financial
condition of the relevant entity in accordance with generally accepted
accounting principles in the country of such entity’s formation or
incorporation, as applicable, consistently applied.” 

(d)Transaction Procedure. 

(i)The parties agree that the essential terms of each Transaction to be entered
into hereunder may be orally agreed upon over the telephone, in writing via
email or instant messaging system, and in accordance with any other method
customary for commodity transactions of the type proposed. 

(ii)Following agreement on the terms of a Transaction, Party A shall complete
and sign a Confirmation recording the agreed upon terms and forward same to
Party B.  Party B shall either execute and return the Confirmation or return the
Confirmation with applicable corrections, if any, within two (2) Local Business
Days of receipt of the Confirmation.  Failure of Party A to complete and sign a
Confirmation will not affect the validity or enforceability of the Transaction.
 The Parties shall resolve any dispute in respect of a Confirmation raised
within the applicable two (2) Local Business Day period in good faith and, if
available, with reference to the recorded telephone negotiations of the
Transaction, if any, or with reference to any written exchange confirming the
terms of the Transaction at the time such Transaction was entered into.  Failure
by Party B to respond to any Confirmation within the two (2) Local Business Day
period after receipt will not adversely affect the binding, valid and
enforceable nature of any Transaction and will, absent manifest error, be deemed
to be an affirmation of the terms of the Transaction as set out in the
Confirmation. 

(e)Rounding. Prices for the following will be rounded as follows: 

Commodity Pricing in MWh:

rounded to the nearest fourth decimal place

Commodity Pricing in MMBtu:

rounded to the nearest fourth decimal place

All Dollar amounts:

rounded to the nearest cent

(f)Bank Fees.Each party making a payment to the other party is responsible for
any bank fees or charges associated with such payment and shall not deduct such
fees from the payment owed to the other party. 

(g)Set-off.  The following subsection (f) is added to Section 6 of this
Agreement: 

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

“(f)Set-off. Any amount (“Early Termination Amount”) payable to one party (the
“Payee”) by the other party (the “Payer”) under Section 6(e) of this Agreement,
in circumstances where there is a Defaulting Party or one Affected Party in the
case where a Termination Event under Section 5(b)(iv) of this Agreement or any
other Termination Event with respect to which all Transactions are Affected
Transactions has occurred, will, at the option of the party (“X”) other than the
Defaulting Party or the Affected Party (and without prior notice to the
Defaulting Party or the Affected Party), be reduced by means of set off against
any amount(s) (“Other Agreement Amount”) payable (whether at such time or in the
future or upon the occurrence of a contingency) by the Payee to the Payer
(irrespective of the currency, place of payment or booking office of the
obligation) under any other agreement(s) between the Payee and the Payer or
instrument(s) or undertaking(s) issued or executed by the Payee to, or in the
favor of, the Payer (and the Other Agreement Amount will be discharged promptly
and in all respects to the extent it is so set-off).  X will give notice to the
other party of any set-off effected under this paragraph, The failure to provide
notice of set-off does not affect the validity of such set-off.  

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  The term “rate of exchange”
includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the relevant currency.

If any obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other party when the obligation is ascertained.  Nothing in this
subsection is effective to create a charge or other security interest.  This
subsection is without prejudice and in addition to any right of set-off,
combination of accounts, lien or other right to which any party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).”

(h)Bankruptcy Provisions.  Each party acknowledges, intends and, as applicable,
agrees that: 

(i)Each transfer of funds, securities or other property under this Agreement or
any Transaction constitutes a transfer that may not be avoided under Sections
544, 545, 547, 548(a)(2) or 548(b) of Title 11 of the United States Code or
similar or parallel Canadian legislation (the “Bankruptcy Code”). 

(ii)The rights given to each party hereunder upon an Event of Default by the
other to cause the liquidation and termination of Transactions and to set-off
mutual debts and claims in connection therewith, may not be stayed, limited or
avoided under the Bankruptcy Code including, without limitation, Section 362,
365(e) or 105(a) of the Bankruptcy Code. 

(iii)(A) all transactions entered into under this Agreement constitute a
“forward contract” within the meaning of the Bankruptcy Code or a “swap
agreement” within the meaning of the Bankruptcy Code; (B) each party hereto is a
“forward  

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

contract merchant” within the meaning of the Bankruptcy Code; (C) all payments
made or to be made by one party to the other party pursuant to this Agreement
constitute “settlement payments” within the meaning of the Bankruptcy Code; (D)
all transfers of Eligible Credit Support or other performance assurance by one
party to the other party under this Agreement constitute “margin payments”
within the meaning of the Bankruptcy Code; and (E) this Agreement constitutes a
“master netting agreement” within the meaning of the Bankruptcy Code.  

(iv)For purposes of this Agreement, such party is not a “utility” as such term
is used in 11 U.S.C. Section 366, and therefore each party waives and agrees not
to assert the applicability of the provisions of 11 U.S.C. Section 366 in any
bankruptcy proceeding wherein such party is a debtor.  In any such proceeding,
each party further waives the right to assert that the other party is a provider
of last resort. 

(i)Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction only, be
ineffective to the limited extent of such prohibition or unenforceability unless
such severance will materially impair the benefits of the remaining portions of
this Agreement or materially change the reciprocal obligations of the parties.
 Any severance will occur without otherwise invalidating or adversely affecting
the validity or enforceability of the remainder of this Agreement in such
jurisdiction or invalidating or adversely affecting the validity or
enforceability of this Agreement as a whole in any other jurisdiction.  If
severance is required, the parties shall in good faith negotiate a replacement
for the prohibited or unenforceable provision, the economic effect of which
approximates as close as possible that of the prohibited or unenforceable
provision. 

(j)WAIVER OF JURY TRIAL.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY CREDIT SUPPORT DOCUMENT.
 EACH PARTY: 

(i)CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY OR ANY
CREDIT SUPPORT PROVIDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER
PARTY WOULD NOT IN THE EVENT OF A SUIT, ACTION OR PROCEEDING SEEK TO ENFORCE THE
FOREGOING WAIVER; AND  

(ii)ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND PROVIDE FOR ANY CREDIT SUPPORT DOCUMENT, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 

(k)Termination of Agreement.  If there are no Transactions (or any present or
future payment or delivery obligations, contingent or otherwise, thereunder)
outstanding under this Agreement, either party may, upon thirty (30) Local
Business Days’ notice to the other, terminate this Agreement.  Such termination
will not prejudice any rights or obligations that may have accrued prior to such
termination.   

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(l)Consent to Recording.  Each party consents to the recording of all telephone
conversations between its employees and agents and the employees and agents of
the other party and each party represents and warrants that its employees and
agents have consented to all such recordings.  Any resulting recordings and
other evidence may be introduced to prove a Transaction between the parties and
to establish any matters pertinent to a Transaction. 

(m)LIMITATION OF LIABILITY.  NO PARTY IS LIABLE FOR OR REQUIRED TO PAY
EXEMPLARY, PUNITIVE, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES
(WHETHER OR NOT ARISING FROM ITS NEGLIGENCE) TO ANY OTHER PARTY, BUT NOTHING IN
THIS PROVISION AFFECTS THE ENFORCEABILITY OF SECTION 6(E) OF THIS AGREEMENT.  IF
AND TO THE EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS
DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT
SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF THE DAMAGES AND NOT A
PENALTY. 

(n)Confidentiality.  Each party agrees that this Agreement and all other
documents relating to this Agreement and any other information provided to it or
its Credit Support Provider, if any, will be kept confidential, subject to the
following exceptions: 

(i)A party may disclose information to its Affiliates and its and their
respective directors, employees, regulators, counsel, auditors, agents or other
advisors (“Representatives”) to whom it is necessary to show the information for
purposes related to its relationship with the other party, each of whom will be
informed of the confidential nature of the information. 

(ii)A party may disclose information (1) in any statement or testimony pursuant
to a subpoena, summons or order by any court, government body, agency or
authority, or otherwise required by law, order, regulation, ruling or in
connection with applicable litigation; (2) upon the request or demand of any
applicable regulatory authority, self-regulatory authority, governmental agency
or authority, or independent system operator or regional transmission operator;
and (3) in order to comply with any applicable law, order, or regulation
applicable to it.  Without limiting the foregoing, Party A acknowledges and
agrees that Party B is required to disclose the terms of, and provide a copy of,
this Agreement and related agreements entered into between Party A and Party B,
via the EDGAR system of the Securities and Exchange Commission, pursuant to the
requirements of the Securities Exchange Act of 1934, as amended.  In connection
with any such disclosure pursuant to clause (1) or (2), the party shall to the
extent practical and permitted provide prior notice of such disclosure to the
other party in order to permit the party to take any action that it deems
necessary to protect the confidentiality of such information. 

(iii)A party may disclose information to potential or actual bona fide
assignees, participants and/or other transferees of an interest in extensions of
credit related to any contemplated transaction, but only in connection with
assignments or  

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

transfers permitted under the terms of Section 7 of this Agreement (such
entities will be subject to the same confidentiality provisions as those of the
parties hereto).

(iv)A party may disclose information to third parties on a no name basis for the
sole purpose of calculating a published index. 

(v)A party may disclose information to a ratings agency in connection with the
party’s or its Credit Support Provider’s credit rating. 

(vi)The following information is not subject to the foregoing obligations of
confidentiality and use:  information that (1) is or becomes generally available
to the public other than as a result of a disclosure by the other party or its
Representatives; (2) becomes available to the other party on a non-confidential
basis from a source other than that party or one of its agents; (3) was known to
the party on a non-confidential basis or independently developed by the party
prior to its disclosure by the other party or one of its Representatives or (4)
was independently developed by the other party without reference to the
confidential information of the disclosing party. 

(o)Reference Market-makers.  The definition of “Reference Market-makers” in
Section 14 of this Agreement is amended by inserting the phrase “non-affiliated”
before the word “dealers” and by deleting clause (b) thereof. 

(p)Change of Account.  Section 2(b) of this Agreement is amended by adding the
following at the end thereof: 

“Unless the other party consents (which consent shall not be unreasonably
withheld), such new account must be in the same tax jurisdiction as the original
account.”

(q)Fully Performed Transactions.  Notwithstanding Sections 5 and 6 of this
Agreement, if at any time and so long as one of the parties to this Agreement
(“X”) has satisfied in full all of its payment and delivery obligations under
this Agreement and has at that time no future payment or delivery obligations,
whether absolute or contingent, then unless the other party (“Y”) is required
pursuant to appropriate proceedings to return to X or otherwise returns to X
upon demand of X any portion of any such payment or delivery, (i) the occurrence
of an event described in Section 5(a) of this Agreement with respect to X, any
Credit Support Provider of X or any Specified Entity of X does not constitute an
Event of Default or Potential Event of Default with respect to X as the
Defaulting Party and (ii) Y is entitled to designate an Early Termination Date
pursuant to Section 6 of this Agreement only as a result of the occurrence of a
Termination Event set forth in (x) either Section 5(b)(i) or 5(b)(ii) of this
Agreement with respect to Y as the Affected Party or (y) Section 5(b)(iii) of
this Agreement with respect to Y as the Burdened Party. 

(r)Events of Default.  Section 5(a)(vii) of this Agreement is amended by the
insertion (a) in subclause (3) after the words “benefit of its creditors” the
words “or sends out a notice convening a meeting of its creditors to propose a
voluntary arrangement”, and (b) in subclause (4) after the words “instituted or
presented against it” the parenthetical “(unless instituted or presented against
it by any of its Affiliates)”. 

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(s)Dodd Frank Requirements - Reporting.   

 

(i)In satisfaction of the Dodd Frank Requirement that counterparties to a
Reportable Swap Transaction having the same regulatory status under the Dodd
Frank Requirements mutually agree as to the identity of the Reporting Party,
Party A and Party B agree, as a term of each Reportable Swap Transaction, as
follows: 

(1)For all Reportable Swap Transactions (if any) between Party A and Party B,
Party A is the Reporting Party for all reporting required pursuant to Parts 43
and 45 of the CFTC Regulations.   

(2)For any End-User Swap Transaction with respect to which Party A is the sole
electing party and, on the condition that Party B has complied with its
obligations under Part 5(s)(ii)(3) below, for any End-User Swap Transaction with
respect to which Party B is an electing party, Party A is responsible for all
reporting required pursuant to Section 50.50(b) of the CFTC Regulations. 

(ii)In connection with the agreements of Party A above and in order to permit
Party A, as the Reporting Party, to comply with the Reporting Regulations, Party
B agrees that: 

(1)It will timely provide to Party A (A) notice of any change in the “primary
economic terms”, as such term is used in the Reporting Regulations, of any
Reportable Transaction and (B) all other information reasonably requested by
Party A to allow it to comply with the Reporting Regulations. 

(2)Notwithstanding any confidentiality or other similar agreement, obligation,
or requirement between the parties, Party A may disclose the information
required by the Reporting Regulations to a swap data repository and Party B
waives, solely to the extent necessary to permit such disclosure, any obligation
of confidentiality which would otherwise bar or restrict such disclosure.   

(3)With respect to each End-User Swap Transaction with respect to which Party B
is an electing party, it (A) is eligible to exercise an exception from the
applicable mandatory clearing obligation, (B) it will have filed, as permitted
by Section 50.50(b)(2) of the CFTC Regulations, an Annual End-User Information
Report and any required amendment thereto during the three hundred sixty-five
(365) day period immediately preceding the trade date for the End-User Swap
Transaction and (C) will, upon request, provide Party A copy of its current
Annual End-User Information Report. 

(4)It is not, as of the date of the Master Agreement, an entity registered as a
“Swap Dealer” or “Major Swap Participant” and is not a “Financial Entity” (as
such terms are defined in the Dodd-Frank Requirements) and, in the event it
registers as or becomes such an entity, it will promptly notify Party A in
writing of such change in its status and this Part 5(s) will  

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

be deemed deleted from this Agreement and replaced with “[RESERVED]” with no
further action required of either party.  

(iii)The failure of either party to comply with its respective obligations under
this Part 5(s) does not constitute an event of default or termination event
(however defined or described) under, or otherwise constitute grounds on which
the other party may vitiate, cancel, or otherwise terminate any Reportable Swap
Transaction between the parties or any agreement (including this Agreement)
governing the terms thereof, or any other agreement between the parties.
Notwithstanding the agreement set forth in clause (i) above, nothing in this
Agreement precludes Party A from relying on any applicable no-action or other
relief. 

(iv)For purposes of this Part 5(s), the following terms have the following
meanings: 

“Annual End-User Information Report” means a report of all information required
to be reported under Section 50.50(b)(1)(iii) of the CFTC Regulations

“CFTC” means the Commodity Futures Trading Commission.

“CFTC Regulations” means the regulations promulgated by the CFTC and set forth
in Title 17 of the Code of Federal Regulations, as amended from time to time,
and any interpretations or other guidance published by the CFTC with respect
thereto, as in effect from time to time.

“Dodd Frank Requirements” means the collective reference to the Dodd-Frank Wall
Street Reform and Consumer Protection Act, Pub. L. No. 11-203, as amended from
time to time, and the CFTC Regulations implementing such act.

“End-User Swap Transaction” means a Reportable Swap Transaction entered into
between Party A and Party B for which a party elects the exception to an
applicable (if any) mandatory clearing requirement under Section 2(h)(7)(A) of
the Commodity Exchange Act (7 U.S.C. § 2(h)(7)(A)).

“Reportable Swap Transaction” means a transaction that constitutes a “Swap”
under, and as such term is defined in, the Dodd Frank Requirements.

“Reporting Party” means the party to a Reportable Swap Transaction responsible
for complying with the mandatory data reporting provisions applicable to such
Reportable Swap Transaction.

“Reporting Regulations” means the applicable mandatory data reporting
obligations of Parts 43 and 45 and Section 50.50(b) of the CFTC Regulations.

(t)Legal Entity Identifier.   

Party A’s Legal Entity Identifier is 549300AGC7BAI04R6015.  

Party B’s Legal Entity Identifier is 254900V0P3NDXMN3RP59.

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(u)Commodity Trade Options.  With respect to each Transaction entered into that
constitutes a “commodity option transaction” as such term is used in Part 32 of
Title 17 of the Code of Federal Regulations, each party represents to the other
party as of the date that such Transaction is offered and as of the date that
such Transaction is entered into that (i) it is a producer, processor, or
commercial user of, or a merchant handling the commodity that is the subject of
such Transaction; (ii) it is entering into the Transaction solely for purposes
related to its business as such; and (iii) it intends to physically settle such
Transaction such that if the option associated with such Transaction is
exercised, the option would result in the sale of an “exempt commodity” (as such
term is defined in Section 1a(20) of the Commodity Exchange Act, as amended),
for immediate or deferred delivery. 

(v)Information; Inspection.  Party B shall keep proper books of record and
account which are satisfactory to Party A and in which accurate and complete
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its business and activities and will maintain its fiscal
reporting periods on the present basis.  Party A or any representative of Party
A shall have the right, with ten (10) Business Days’ written notice to Party B
and at its sole expense and during normal business hours, to examine all the
relevant records of Party B, including written and electronic records, to the
extent necessary to verify the accuracy of the POR Report and to protect Party
A’s interests in the Collateral.  Party A and its representatives shall at all
times also have the right to enter into and upon any premises where any of the
Collateral is located for the purpose of inspecting the same, observing its use
or protecting interests of Party A therein.  

Part 6.  Physically Settled Power Transactions

Paragraphs (a) through (i) of the form of ISDA North American Power Annex, as
set forth in Sub-Annex F to the 2005 ISDA Commodity Definitions, are
incorporated into, supplement, and form a part of this Agreement as if set forth
in this Part 6 in full without change or modification.  This Part 6 may be
referred to in this Agreement and in any Confirmation as the “Power Annex” to
this Agreement.  

(j)Elective Provisions. 

(1)Clause (a)(ii):  √   Applicability to Outstanding Power Transactions.  If  

not checked, not applicable.

(2)Clause (a)(iii):  √  Applicability of Outstanding Power Credit Support  

held by a party in connection with Outstanding

Power Transactions.  If not checked, not applicable.

(3)Clause (c):  √  Accelerated Payment Damages.  If not checked, not  

applicable.

(4)Clause (d)(ii):Timeliness of Payment 

      Option A 

  √  Option B 

If neither is checked, Option B shall be deemed to

apply.

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(5)Clause (h)(i):Wholesale Power Tariffs 

  √  Party A Electric Tariff.  Tariff/Date/Docket: 

Tariff:  Market-Based Rate Tariff

Dated:  May 16, 2016

Docket Number:  ER16-00325-001

  √  Party B Electric Tariff.  Tariff/Date/Docket: 

Tariff:  Market-Based Rate Tariff

Dated:  January 23, 2018

Docket Number:  ER18-696-000

If not checked, not applicable.

(6)Clause (h)(ii):  √  Applicability of Severability provision.  If not  

checked, not applicable.

(7)Clause (h)(iii):   √  Applicability of FERC Standard of Review and  

Certain Covenants and Waivers.  If not checked, not

applicable.

(k)Other Modifications to this Power Annex 

(i)Mobile-Sierra Amendments.  Clause (h)(iii) of this Power Annex is amended and
restated in its entirety as follows: 

“(iii) FERC Standard of Review; Mobile-Sierra Waiver; Certain Covenants and
Waivers.  If elected under clause (j) of this Power Annex as being applicable:

(a)Absent the agreement of all parties to the proposed change, the standard of
review for changes to any rate, charge, classification, term or condition of
this Agreement, whether proposed by a party (to the extent that any waiver in
subsection (b) below is unenforceable or ineffective as to such party), a
non-party or FERC acting sua sponte, will solely be the “public interest”
application of the “just and reasonable” standard of review set forth in United
Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal
Power Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) and clarified
by Morgan Stanley Capital Group, Inc. v. Public Util. Dist. No. 1 of Snohomish,
554 U.S. 527 (2008) and NRG Power Marketing LLC v. Maine Pub. Util. Comm’n, 558
U.S. 165 (2010) (the “Mobile-Sierra” doctrine).  

(b)In addition, and notwithstanding the foregoing subsection (a), to the fullest
extent permitted by applicable law, each party, for itself and its successors
and assigns, hereby expressly and irrevocably waives any rights it can or may
have, now or in the future, whether under §§ 205 and/or 206 of the Federal Power
Act or otherwise, to seek to obtain from FERC by any means, directly or
indirectly (through complaint, investigation or otherwise), and each hereby
covenants and agrees not at any time to seek to so obtain, an order from FERC
changing any section of this Agreement specifying the rate, charge,
classification, or other term or condition agreed to by the parties, it being
the express intent of the parties that,  

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to the fullest extent permitted by applicable law, neither party shall
unilaterally seek to obtain from FERC any relief changing the rate, charge,
classification, or other term or condition of this Agreement, notwithstanding
any subsequent changes in applicable law or market conditions that may occur.
 In the event it were to be determined that applicable law precludes the parties
from waiving their rights to seek changes from FERC to their market-based power
sales contracts (including entering into covenants not to do so) then this
subsection (b) shall not apply, provided that, consistent with the foregoing
subsection (a), neither party shall seek any such changes except solely under
the “public interest” application of the “just and reasonable” standard of
review and otherwise as set forth in the foregoing subsection (a).”

(ii)ERCOT Nodal Amendments.  Clauses (b) and (c) of this Power Annex are amended
as specified in Paragraph 2 of that certain “Amendment relating to the
Scheduling of Firm (LD) and Firm (No Force Majeure) Transactions in ERCOT’s
Texas Nodal Market”, Version 2.0, as published by Edison Electric Institute
effective November 19, 2010. 

(iii)Form of Master Agreement.  Clauses (a) through (i) of this Power Annex are
amended by deleting each instance of the reference “Part [6]” and replacing it
with the phrase “Power Annex” and clause (i)(ii)(B) of this Part 6 is amended by
deleting the phrase “Section [5(a)(ii)][5(a)(ii)(1)]” and replacing it with the
words “Section 5(a)(ii)”. 

(iv)Events of Default.  Clause (i)(ii)(A) of this Power Annex is amended by
deleting the phrase “or delivery” and replacing it with the phrase “or delivery
under Section 2(a)(i) or 2(e)”. 

(v)Additional Definitions.  The following definition is added to clause (i)(iv)
of this Power Annex in its appropriate alphabetical order: 

““Claims” means all third party claims or actions, threatened or filed and,
whether groundless, false, fraudulent or otherwise, that directly or indirectly
relate to the subject matter of an indemnity, and the resulting losses, damages,
expenses, attorneys’ fees and court costs, whether incurred by settlement or
otherwise, and whether claims or actions are threatened or filed prior to or
after the termination of the Agreement.”

(vi)Additional Product Definitions.  For purposes of defining the Product in
connection with any applicable Power Transaction, the following terms have the
following meanings: 

“CAISO Energy” means with respect to a Power Transaction, a Product under which
the Seller shall sell and the Buyer shall purchase a quantity of energy equal to
the hourly quantity without Ancillary Services (as defined in the CAISO Tariff)
that is or will be scheduled as a schedule coordinator to schedule coordinator
transaction pursuant to the applicable tariff and protocol provisions of the
California Independent System Operator (“CAISO”) (as amended from time to time,
the “CAISO Tariff”) for which the only excuse for failure to deliver or receive
is an

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

“Uncontrollable Force” (as defined in the CAISO Tariff).

“West Firm” means with respect to a Power Transaction, a Product that is or will
be scheduled as firm energy consistent with the most recent rules adopted by the
WECC for which the only excuses for failure to deliver or receive are if an
interruption is (i) due to an “Uncontrollable Force” as provided in Section 10
of the WSPP Agreement; or (ii) where applicable, to meet Seller’s public utility
or statutory obligations to its customers.  Notwithstanding any other provision
in this Agreement, if Seller exercises its right to interrupt to meet its public
utility or statutory obligations, Seller shall be responsible for payment of
damages for failure to deliver firm energy as provided in clause (c)(i) of this
Power Annex.

“WECC” means the Western Electricity Coordinating Council.  

“WSPP Agreement” means the Western Systems Power Pool Agreement as amended and
in effect from time to time.”

(l)Notice Information for Power Transactions 

PARTY A:

EDF Energy Services, LLC

PARTY B:

Summer Energy Northeast, LLC

(formerly:  REP Energy, LLC)

As set forth in Part 4 of the Schedule unless otherwise set forth below:

As set forth in Part 4 of the Schedule unless otherwise set forth below:

Invoices:

Invoices:

Attn.:Power Accounting 

Phone:281.653.1061 

Email:poweracctg@edftrading.com 

Attention: Jaleea GeorgeJaleea George 

Telephone: 713-375-2793713-375-2793 

Facsimile: 713-481-8470713-481-8470 

Email:jgeorge@summerenergy.com 

 

Scheduling:

Scheduling:

Attn.:Scheduling 

Phone:281.781.0333 

 

Attn.:Travis Andrews 

Phone:713-375-2789 

Email:tandrews@summerenergy.com 

 

Confirmations:

Confirmations:

Attn.:Confirmation Department 

Phone:281.653.1683 

Email:

Confirmations@edfenergyservices.com

Attn.:Travis Andrews 

Phone:713-375-2789 

Email:tandrews@summerenergy.com 

 

Wire Transfer - or - ACH

(check one box):

Wire Transfer - or - ACH

(check one box):

As set forth in Part 4 of the Schedule unless otherwise set forth below:

As set forth in Part 4 of the Schedule unless otherwise set forth below

Bank:Bank of America 

ACCT :XXXXXX634 

Wire ABA:XXXXXX593 

ACH ABA:XXXXXXX012 

Other Details:Not Applicable 

Bank:Comerica Bank 

Account:XXXXXXX50 

Wire ABA:XXXXXXX53 

ACH ABA:XXXXXXX53 

Other Details:Not Applicable 

--------------------------------------------------------------------------------

DB1/ 95864532.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The parties executing this Schedule have executed the Master Agreement and have
agreed as to the contents of this Schedule.

EDF Energy Services, LLC

Summer Energy Northeast, LLC

(formerly: REP Energy, LLC)

By:     /s/ C. Alexis Keene 

Name:  C. Alexis Keene

Title:   Senior Vice President & General Counsel

 

By:     /s/ Neil Leibman 

Name: Neil Leibman

Title:   Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to ISDA Schedule]

--------------------------------------------------------------------------------

DB1/ 95864532.2

 